         Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

SYNKLOUD TECHNOLOGIES,                       §
LLC,                                         §
         Plaintiff,                          §
                                             §       CIVIL ACTION 6:19-cv-00525-ADA
v.                                           §
                                             §
DROPBOX, INC.,                               §
          Defendant.                         §



                   ORDER DENYING DEFENDANT DROPBOX’S
              MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
       Came on for consideration this date the Motion of Defendant Dropbox to transfer under

28 U.S.C. § 1404(a), filed on November 26, 2019.           ECF No. 19.      Plaintiff SynKloud

Technologies, LLC (“SynKloud”) filed its response on December 10, 2019 (ECF No. 23) and

Dropbox replied on December 23, 2019 (ECF No. 25). After careful consideration of the above

briefing, the Court DENIES Dropbox’s motion to transfer the case to the Northern District of

California.

       I.     Factual Background and Procedural History

       SynKloud filed this lawsuit on September 6, 2019 alleging infringement of U.S. Patent

No. 7,457,880 (the “’880 Patent”). ECF No. 1. The title of the ’880 Patent is “System using a

single host to receive and redirect all file access commands for shared data storage device form

other hosts on a network.” According to SynKloud, the ’880 Patent “relates to providing multiple

hosts access to user date in a data storage device, while preserving data integrity of the user




                                                 1
          Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 2 of 14




data.”    ECF No. 3 at 3–5. SynKloud alleges that Dropbox’s storage services1 use patent

infringing Dropbox servers that operate with client-side Dropbox software which is connected

through wireless networks including, Dropbox Mobile Applications, Web browser interface

and/or Desktop Applications (collectively, “Accused Products and/or Services”) Id. at 3.Dropbox

filed a motion to transfer venue under 28 U.S.C. § 1404(a) requesting that the case be transferred

to the Northern District of California (“NDCA”). ECF No. 19 at 1.

         II.     Standard of Review

         Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties and witnesses, a

district court may transfer any civil action to any other district or division where it might have

been brought or to any district or division to which all parties have consented. “Section 1404(a)

is intended to place discretion in the district court to adjudicate motions for transfer according to

an ‘individualized, case-by-case consideration of convenience and fairness.’” Stewart Org., Inc.

v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622

(1964)). The party moving for transfer carries the burden of showing good cause.                          In re

Volkswagen of Am., Inc., 545 F.3d 304, 314 (5th Cir. 2008) (hereinafter “Volkswagen II”)

(“When viewed in the context of § 1404(a), to show good cause means that a moving party, in

order to support its claim for a transfer, must . . . clearly demonstrate that a transfer is ‘[f]or the

convenience of parties and witnesses, in the interest of justice.’”) (quoting 28 U.S.C. § 1404(a)).

         “The preliminary question under § 1404(a) is whether a civil action ‘might have been

brought’ in the destination venue.” Volkswagen II, 545 F.3d at 312. If so, in the Fifth Circuit, the

“[t]he determination of ‘convenience’ turns on a number of public and private interest factors,

none of which can be said to be of dispositive weight.” Action Indus., Inc. v. U.S. Fid. & Guar.


1
 The Dropbox storage services at issue include Dropbox Cloud Personal, Plus, Professional, Standard, Advanced,
Business and/or Enterprise Version. Id. at 3.

                                                       2
         Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 3 of 14




Co., 358 F.3d 337, 340 (5th Cir. 2004). The private factors include: “(1) the relative ease of

access to sources of proof; (2) the availability of compulsory process to secure the attendance of

witnesses; (3) the cost of attendance for willing witnesses; and (4) all other practical problems

that make trial of a case easy, expeditious and inexpensive.” In re Volkswagen AG, 371 F.3d

201, 203 (5th Cir. 2004) (hereinafter “Volkswagen I”) (citing to Piper Aircraft Co. v. Reyno, 454

U.S. 235, 241 n.6 (1982)).     The public factors include: “(1) the administrative difficulties

flowing from court congestion; (2) the local interest in having localized interests decided at

home; (3) the familiarity of the forum with the law that will govern the case; and (4) the

avoidance of unnecessary problems of conflict of laws of the application of foreign law.” Id.

Courts evaluate these factors based on “the situation which existed when suit was instituted.”

Hoffman v. Blaski, 363 U.S. 335, 343 (1960).

       Courts may “consider undisputed facts outside the pleadings, but it must draw all

reasonable inferences and resolve all factual conflicts in favor of the non-moving party.”

Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL 4620636,

at *2 (E.D. Tex. May 22, 2018). “The court cannot transfer a case where the result is merely to

shift the inconvenience of the venue from one party to the other.” Sivertson v. Clinton, 2011 WL

4100958, at *3 (N.D. Tex. Sept. 14, 2011) (Fitzwater, C.J.) (citing Fowler v. Broussard, 2001

WL 184237, at *6 (N.D. Tex. Jan. 22, 2001) (Fitzwater, J.) ).

       A plaintiff’s choice of venue is not an independent factor in the venue transfer analysis,

and courts must not give inordinate weight to a plaintiff’s choice of venue. Volkswagen II, 545

F.3d at 314 n.10, 315 (“[W]hile a plaintiff has the privilege of filing his claims in any judicial

division appropriate under the general venue statute, § 1404(a) tempers the effects of the exercise

of this privilege.”). Ordinarily, “[t]he plaintiff’s choice of venue is ... entitled to deference.”



                                                3
         Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 4 of 14




AT&T Intellectual Prop. I, L.P. v. Airbiquity Inc., 2009 WL 774350, at *1 (N.D. Tex. Mar. 24,

2009) (Lynn, J.) (footnotes omitted) (quoting Volkswagen II, 545 F.3d at 315). However, “when

the transferee venue is not clearly more convenient than the venue chosen by the plaintiff, the

plaintiff’s choice should be respected.” Id. at 315; see also QR Spex, Inc. v. Motorola, Inc., 507

F.Supp.2d 650, 664 (E.D. Tex. 2007) (characterizing movant’s burden under § 1404(a) as

“heavy”).

       III.    Discussion regarding transfer to the Northern District of California

               a. Relative ease of access to sources of proof

       In considering the relative ease of access to proof, a court looks to where documentary

evidence, such as documents and physical evidence, is stored. Volkswagen II, 545 F.3d at 316.

Dropbox argues that this factor weighs in favor of transfer because “nearly all of the relevant

documents are located in the transferee district.” ECF No. 19 at 6. More specifically, Dropbox

asserts that “documents describing the design and operation of the accused technology were

created in NDCA or in Seattle, and any hardcopy documents are located there.” Id. Dropbox also

asserts that employees responsible for “the design, development, finances, and marketing of the

accused technology” are in NDCA or Seattle. Id. Finally, Dropbox asserts that Dropbox’s source

code, “is maintained on servers” in NDCA and that the “security of this code is of utmost

important to Dropbox.” Id. at 6.

       In its response, SynKloud makes two counter-arguments regarding Dropbox’s source of

proof. First, SynKloud argues that Dropbox has failed to specifically identify any Dropbox

employee or document that cannot be produced in this District. ECF No. 23 at 1–2. More

generally, SynKloud asserts that any relevant documents are in electric form, making them as

accessible in this District as in any other. Id. at 6. Second, SynKloud argues that Dropbox



                                                4
            Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 5 of 14




downplays its substantial presence in this District. ECF No. 23 at 7. Specifically, SynKloud

asserts that Dropbox “maintains over 200 employees, including engineers and managers

representing almost every team within the Company,” in its Austin, Texas location. Id.

SynKloud argues that according to publicly available information, there are employees located in

Austin who can provide critical testimony supporting SynKloud’s infringement, both direct and

indirect, and damages theories. Id. at 2. SynKloud also points to several job listings for

engineering/technical positions available at the Austin office which relate to Customer

Experience, which is one of the key accused features. Id. at 11.

        Regarding its own sources of proof, SynKloud asserts that none of its members, directors,

or officers reside in NDCA and none of the relevant documents concerning the ‘880 Patent are

located there. Id. at 4. SynKloud claims that SynKloud’s principal member and President,

Robert Colao, who is the most knowledgeable person to testify regarding SynKloud’s licensing

efforts of the ‘880 Patent and any other company related topics, resides in New York, New York.

Id. at 3.

        In its reply, Dropbox makes several counter-arguments. First, Dropbox argues that this

District does not have “equal access to documentary and physical evidence.” ECF No. 25 at 3. In

particular, Dropbox asserts that the argument SynKloud makes that “because the documents are

stored electronically, this factor is neutral,” should be rejected by this court. Id. Dropbox also

asserts that since it is undisputed that Dropbox’s documentary evidence was generated and is

stored in San Francisco, this factor weighs in favor of transfer to NDCA. Id. at 3–4. Second,

Dropbox argues that SynKloud is incorrect when it asserts there may be potential witnesses in

Austin. Id. at 5. Instead, Dropbox argues that SynKloud “generated a list of names without

considering the likelihood that they would need to attend trial.” Id. at 4–5. In fact, Dropbox



                                                5
           Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 6 of 14




recites that it will not call any Austin Dropbox employees to trial or by deposition. Id. at 10.

Third, Dropbox asserts that the existence of its Austin office and employees is irrelevant because

its Austin is not alleged to have any connection to the events giving rise to this infringement

action. Id. at 7. Lastly, Dropbox counters SynKloud’s assertion that the location of SynKloud’s

witnesses is neutral to the transfer, based on Federal Circuit precedent. Id. at 8. Dropbox argues

the number of witness from Dropbox will far outnumber SynKloud’s one identified witness,

making the NDCA would clearly more convenient and less expensive. Id.

         In a previous order, the Court lamented about the fact that the “relative ease of access to

sources of proof” factor, namely the location of documents, is out of touch with modern patent

litigation.2 However, the Court recognizes, although begrudgingly, it must follow Fifth Circuit

precendent. Thus, the Court finds that the “relative ease of access to sources of proof” slightly

weighs in favor of the requested transfer for the following reasons: First, although SynKloud

asserts that its documents are in or accessible from WDTX, because Dropbox is the accused

infringer, it is likely that it will have the bulk of the documents that are relevant in this case. See,


2
  See Fintiv, Inc. v. Apple, Inc., No. 6:18-cv-00372-ADA, 2019 WL 4743678, at *4 (W.D. Tex. Sept. 13, 2019).
“Finally, although the Court wishes to make clear that it has followed Fifth Circuit precedent regarding this factor,
the Court believes that this factor is at odds with the realities of modern patent litigation. In particular, based on this
Court’s experience, in modern patent litigation, all (or nearly all) produced documents exist as electronic documents
on a party’s server. Then, with a click of a mouse or a few keystrokes, the party produces these documents. In
modern patent litigation, documents are located on a server, which may or may not be in the transferee district (or
given the use of cloud-based storage, may be located on multiple servers in multiple districts, or even multiple
countries) and are equally accessible from both the transferee and transferor districts. Therefore, in this Court’s
view, there is no difference in the relative ease of access to sources of proof from the transferor district as compared
to the transferee district when the vast bulk of documents are electronic. District courts—particularly those with
patent-heavy dockets which have very significant document productions—have recently begun to acknowledge this
reality. Uniloc USA Inc. v. Samsung Elecs. Am., No. 2:16-cv-00642-JRG, ECF No. 216 at 8-9 (E.D. Tex. Apr. 19,
2017) (“Despite the absence of newer cases acknowledging that in today’s digital world computer stored documents
are readily moveable to almost anywhere at the click of a mouse, the Court finds it odd to ignore this reality in favor
of a fictional analysis that has more to do with early Xerox machines than modern server forms.”). But, under
current Fifth Circuit precedent, the physical location of electronic document does affect the outcome of this factor.
See, e.g., Volkswagen II, 545 F.3d at 316. Even though it would not have changed the outcome of this motion, this
Court expresses its hope that the Fifth Circuit will consider addressing and amending its precedent in order to
explicitly give district courts the discretion to fully take into consideration the ease of accessing electronic
documents.” Id.


                                                             6
            Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 7 of 14




e.g., In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009) (“In patent infringement cases,

the bulk of the relevant evidence usually comes from the accused infringer. Consequently, the

place where the defendant's documents are kept weighs in favor of transfer to that location.”).

Therefore, the Court finds that the location of the documents relevant in this case weighs towards

transfer.

        Second, the Court finds that, for party witnesses, NDCA and WDTX are equally

convenient. More specifically, while Dropbox has identified multiple employees in NDCA with

relevant information and states that it will not call any Austin Dropbox employees at trial,

SynKloud identifies at least six employees for which WDTX is more convenient than NDCA.

SynKloud also identifies at least six Austin Dropbox employees who may have relevant

information. Furthermore, SynKloud asserts that some of the Austin-based Dropbox employees

may have knowledge of Dropbox’s CX (Customer Experience) including “Desktop app” and

“mobile app” that could support SynKloud’s indirect infringement claims. ECF No. 23 at 8.

Because the parties have identified a potential witnesses in both NDCA and WDTX (with

varying levels of specificity), the Court finds that party witnesses are neutral in terms of transfer.

Thus, because the location of documents weighs in favor of transfer and the location of party

witnesses is neutral towards transfer, the Court finds that the relative ease of access to sources of

proof only slightly weighs in favor of transfer.

                b. Availability of compulsory process to secure the attendance of witnesses

        The next factor the Court considers is the availability of compulsory process to secure

the attendance of witnesses, particularly non-party witnesses whose attendance may need to be

secured by a court order. See Volkswagen II, 545 F.3d at 316. In its opening brief, Dropbox

argues that only NDCA, and not WDTX, has absolute subpoena power over “the most significant



                                                   7
         Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 8 of 14




third-party witness in this case,” the inventor Han-Gyoo Kim, this factor weighs heavily in favor

of transfer. ECF No. 19 at 8. In its response, SynKloud argues that, at most, this factor is neutral.

SynKloud asserts that Dropbox only identifies one potential witness not within the subpoena

power of this District, Mr. Han-Gyoo Kim. SynKloud asserts that neither District has subpoena

power over Kim because, based on last known information, Mr. Kim resides in South Korea and

not NDCA. ECF. No. 23 at 13–14. Further, SynKloud asserts that Dropbox has not indicated that

he would be unwilling to testify in this litigation. Id. at 14.

        Additionally, with respect to Dropbox’s Austin office, SynKloud argues that Dropbox

downplays its presence in this District and its relevance to the products and/or services at issue.

Id. at 7. SynKloud identifies six Dropbox employees located in this District who appear to

possess relevant knowledge. Id. at 7–8. In its reply, Dropbox asserts that the third-party

witnesses SynKloud identifies will not realistically be called to testify at trial. ECF No. 25 at 9.

Further, Dropbox unequivocally asserts that it “will not call any Austin-based employee for

trial or deposition.” Id. at 10 (emphasis in original). Dropbox points to the fact that the Austin

office was opened in September 2015, well after the accused technology was developed and

released. ECF. No. 25 at 7. Finally, Dropbox asserts that if the Court finds that it is more likely

Mr. Kim resides in NDCA, this factor favors transfer while if the Court finds that Mr. Kim is

residing in Korea, this factor is neutral. Id. at 9–10.

        After considering the parties arguments, the Court finds that this factor is neutral for the

reasons that follow. First, the parties have identified potential third-party witnesses that may

have relevant information in both NDCA and WDTX as well as outside of either District. For

Dropbox witnesses, although the parties disagree whether there are any Dropbox witnesses in

WDTX that may have relevant information, the Court resolves factual conflicts in favor of the



                                                   8
         Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 9 of 14




non-movant. Therefore, the Court concludes there may be some Dropbox employees in WDTX

with relevant information. Accordingly, because there may be Dropbox witnesses with relevant

information in both NDCA and WDTX, the Court finds that the location of the Dropbox

witnesses is a neutral factor.

               c. Cost of attendance for willing witnesses

       The convenience of witnesses is the single most important factor in the transfer analysis.

In re Genentech, Inc., 566 F.3d 1338, 1342 (Fed. Cir. 2009). The Court should consider all

potential material and relevant witnesses. See Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-

693, 2017 WL 4155236, at *5 (E.D. Tex. Sept. 19, 2017). “When the distance between an

existing venue for trial of a matter and a proposed venue under § 1404(a) is more than 100 miles,

the factor of inconvenience to witnesses increases in direct relationship to the additional distance

to be travelled.” Id. at 1343. The convenience of party witnesses is given little weight. See ADS

Sec. L.P. v. Advanced Detection Sec. Servs., Inc., No. A-09-CA-773-LY, 2010 WL 1170976, at

*4 (W.D. Tex. Mar. 23, 2010), report and recommendation adopted in A-09-CA-773-LY (ECF

No. 20) (Apr. 14, 2010).

       Dropbox asserts that all of its expected witnesses are located in NDCA and Seattle. ECF

No. 19 at 6. Dropbox asserts that, because the “Waco courthouse is over 1,000 miles further than

the San Francisco courthouse from Dropbox’s San Francisco headquarters and Seattle facility,”

the burden of attending trial would be significantly greater in WDTX than in NDCA. Id. With

regard to SynKloud’s witnesses, Dropbox argues that travel from Delaware to San Francisco is

no more burdensome than travel from Delaware to Waco. Id. at 7.

       SynKloud, on the other hand, alleges that none of its relevant information or witnesses

are located in NDCA; instead, its key witnesses reside in New York and Virginia. ECF No. 23 at



                                                 9
           Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 10 of 14




3. SynKloud asserts that travel cost and accommodations are more than double in NDCA than in

WDTX. Id. at 3. Therefore, SynKloud argues that it is far easier and more cost effective for

SynKloud to travel WDTX. Id.

       The Court finds that this factor is neutral because of the following: First, the cost of

attendance of party witnesses does not weigh for or against transfer because there appear to be

several potential witnesses in both NDCA and WDTX, as well as outside either District. Fintiv,

2019 WL 4743678 at *6. In any case, courts give the convenience of party witnesses little

weight. Second, the cost of attendance of Dropbox witnesses is neutral because the parties

identified potential Dropbox witnesses in both districts. Likewise, the cost of attendance of

SynKloud is also neutral because regardless of the District, the witnesses will have to travel over

1,000 miles. Because neither party witnesses, Dropbox witnesses nor SynKloud witnesses, weigh

for or against transfer, the Court finds that the cost of attendance of willing witnesses factor is

neutral.

                d. All other practical problems that make trial of a case easy, expeditious
                   and inexpensive

       In considering a transfer, this court must consider “all other practical problems that make

trial of a case easy, expeditious and inexpensive.” Volkswagen II, 545 F.3d at 314. Multiple suits

involving the same or similar issues may create practical problems that will weigh in favor of or

against transfer. Uniloc USA, Inc. v. Chief Architect, Inc., No. 6:15-cv-1003-RWS-KNM, 2016

WL 9229319, at *5 (E.D. Texas Dec. 2, 2016) (citing In re Volkswagen of Am., Inc., 556 F.3d

1349, 1351(Fed. Cir. 2009) ). This factor is important in cases where, for example, “the trial

court involving the same patent and underlying technology during a prior litigation” or where

“there is co-pending litigation before the trial court involving the same patent and underlying

technology.” In re Vistaprint Ltd., 628 F.3d 1342, 1346 (Fed. Cir. 2010) (applying Fifth Circuit


                                                10
        Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 11 of 14




law). But considerations of judicial economy and the existence of co-pending litigation are not

dispositive in the transfer analysis. See In re Google Inc., No 2017-107, 2017 WL 977038, at *2

(Fed. Cir. Feb 23, 2017).

       Dropbox argues that there are no practical issues favoring this District. ECF No. 19 at 9.

Dropbox argues that this Court has neither had to expend time or expense in regard to this case.

Id. SynKloud counters that, due to concerns about judicial economy, this factor weighs in favor

against transfer. ECF No. 23 at 15. SynKloud argues that since it has brought suit regarding the

same ‘880 patent against Adobe in this District, adjudication of both these actions by this Court

serves the interest of judicial economy. Id.

       A parallel action in this District involving the same patent weighs heavily in the transfer

analysis. See Uniloc, 2016 WL 9229319, at *5. Though this factor is not dispositive, judicial

economy favors having the infringement of the same patent considered by one judge. Thus,

because parallel litigation concerning the same patent at issue is pending in WDTX, this factor

weighs against transfer. Id.

               e. Administrative difficulties flowing from court congestion

       The relevant inquiry under this factor is actually “[t]he speed with which a case can come

to trial and be resolved[.]” In re Genentech, Inc., 566 F.3d 1338, 1347 (Fed. Cir. 2009). In its

motion, Dropbox asserts that this factor is neutral, because neither this Court nor NDCA suffers

from judge shortage or backlog of civil matters. ECF No. 19 at 9.      In its response, SynKloud

cites Fintiv, which shows that the median time to trial in civil cases in the WDTX is 25% faster

than time-to-trial statistics in NDCA. ECF No. 23 at 16 (citing Fintiv, 2019 WL 4743678 at *7.

SynKloud argues that it chose this forum for “speed and efficient in patent infringement




                                               11
         Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 12 of 14




litigation,” and that transfer could deprive SynKloud of its chosen forum. Id. Finally, SynKloud

argues that since time to trial is faster in this District, this factor weighs against transfer. Id.

        In the Court’s OGP, trial is scheduled 44–47 weeks after the Markman hearing.3 In this

case, because the Markman hearing is scheduled for September 11, 2020, trial is scheduled to

start April 19, 2021 and May 10, 2021. Even assuming the later date, the time from filing

(September 9, 2019) to trial will be about 21 months. As such, because time to trial will be

shorter in this District the Court finds that this factor weighs against transfer.

                f. Local interest in having localized interests decided at home

        In its motion, Dropbox argues that NDCA has a far greater local interest in this case

which strongly favors transfer. ECF No. 19 at 9–10. Dropbox’s argument is premised on the fact

that its headquarters are located in NDCA, the accused technology was developed there, its

employees most knowledgeable about the finances and marketing of the accused technology are

in NDCA, and the Dropbox servers housing the source code are located in NDCA. Id. at 5.

Dropbox also argues that while Dropbox has a satellite office in Austin, that office opened long

after the technology at issue was developed and released. Therefore, none of its employees are

key witnesses to facts relevant to the issues in this case. Id. at 9–10.

        In its response, SynKloud asserts that this District has a local interest because Dropbox

has a large presence in the district with its Austin office. ECF No. 23 at 16. SynKloud also

argues that WDTX has a particularized interest in this case because of Dropbox’s large presence

and expansion efforts within the District. Id.

        The Court find that this factor weighs against transfer for the reasons that follow. First,

Dropbox has offices in both NDCA and WDTX, so both districts have a significant interest in

3
 Order Governing Proceedings—Patent Case, Western District of Texas, available at
https://www.txwd.uscourts.gov/wpcontent/uploads/Standing%20Orders/Waco/Albright/Order%20Governing%20Pr
oceedings%20-%20Patent%20Cases%20022620.pdf

                                                    12
        Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 13 of 14




this case. Furthermore, although the parties dispute whether there are any Dropbox employees

with relevant knowledge located in WDTX, SynKloud has identified at least six Dropbox

employees in WDTX who may have relevant information. CITE. As such, WDTX has a

localized interest with respect to Dropbox. For all of these reasons, Dropbox’s contribution to

this factor is neutral. Accordingly, given that Dropbox’s presence in both districts is neutral in

terms of transfer, the Court finds that the local interest in having localized interests decided at

home is neutral.

               g. Familiarity of the forum with the law that will govern the case

       Both parties agree that this factor is neutral. ECF No. 19 at 10 (Dropbox), ECF No. 23 at

17 (SynKloud). The Court also agrees.

               h. Avoidance of unnecessary problems of conflict of laws or in the
                  application of foreign law

       Both parties agree that this factor is neutral. ECF No. 19 at 10 (Dropbox), ECF No. 23 at

17 (SynKloud). The Court also agrees.

               i. Conclusion

       Having found that the access to proof factor slightly weighs in favor of transfer while

court congestions weigh against transfer with the other factors being neutral, the Court finds that

Dropbox has not met its “heavy burden” to demonstrate that NDCA is “clearly more

convenient.” Volkswagen II, 545 F.3d at 314 n.10, 315; QR Spex, 507 F.Supp.2d at 664.




                                                13
       Case 6:19-cv-00525-ADA Document 43 Filed 05/14/20 Page 14 of 14




       IV.    Conclusion

       It is therefore ORDERED that Dropbox’s motion for transfer venue to the Northern

District of California is DENIED.

SIGNED this 14th day of May 2020.




                                    ALAN D ALBRIGHT
                                    UNITED STATES DISTRICT JUDGE




                                           14
